I am unable to bring myself into accord with the conclusions of the Court.
Let it be assumed, but not conceded, that the can furnished to plaintiff was unreasonably unsafe, the controlling opinion, by denying liability of defendant with respect to the cause of his falling, confines the employer's liability to the failure to furnish an instrumentality that was not reasonably safe. Wherefore, the injury must have been reasonably foreseeable, not as a result of the fall, but of the defects or dangers in the container. Had plaintiff suffered injury because of the burning of his fingers from the heated can, or its contents, due to the absence of a bail or handle, a different case would be presented.
Yet, under this record, the defendant, if liable, must be charged with violation of a duty reasonably to foresee that 1) the servant would fall, 2) that the hot mixture would spill, 3) and spill upon plaintiff, 4) because of the absence of a handle. If the master was not charged, as we hold, with responsibility for the tripping of the servant, the chain of proximate cause and resultant responsibility is severed at its initial link.
It ought not to be held that this tripping was reasonably foreseeable. We have, throughout the history of our jurisprudence, held to the principle that liability is predictable only of reasonably foreseeable harm. Recently we held in Roberts v. Mississippi Power  Light Co., 193 Miss. 627,10 So.2d 542, 543, "The measure of prudence which is an element of the definition (of reasonable *Page 106 
care) must in turn involve reasonable probabilities according to normal human experience. Such probability in turn involves not an absolute prescience but a degree of foreseeability which consists with normal experience and observation . . ." Most recently, we reaffirmed our former holding in Danciger Oil  Refining Company v. Free, Miss., 35 So.2d 542, 544, that "Courts in civil cases act upon reasonable probabilities. In trials under the common law, to prove a possibility only, or to leave the issue to surmise or conjecture, is never sufficient to sustain a verdict." In that case, there was negligence by the master in furnishing a faulty appliance. Yet, a verdict for the servant was set aside upon the ground that the act of the servant, which was a link in the casual chain, was the immediate cause of the injury, and we reiterated the established principle that "proof, without more, than a certain event transpired as a result of a stated condition, is proof only of the possibility and does not establish the probability."
Injury does not, of itself, imply liability, nor danger negligence; nor yet does causal connection establish, of itself, legally proximate cause. Reasonable foreseeability remains the only just and dependable test. Pollock, Torts, 9th Ed., 32; Salmond, Law of Torts, 6th Ed., 131; Prosser on Torts, page 341; Holmes, The Common Law, p. 56.
Had the container been of an unreasonable weight, the probability of injury from bodily strain, or even from falling, might have been reasonably foreseeable. Yet, we are allowing a jury to speculate upon the mere possibility that the fall — which of itself imposed no liability — would not have resulted in burns if the servant had used a different device. Patently the injury was caused by the fall. The absence of a handle on the partly filled one-gallon can could, at most, have been a factor solely in the extent or nature of the injury.
We have lately held that "the master is not liable where the place or instrumentality becomes or remains *Page 107 
unsafe because of a breach of duty on the part of the injured servant." Wilkie v. West Const. Company of Tennessee, 196 Miss. 233,  16 So.2d 154, 155, 617. The fall was a breach only of the duty the servant owed to himself.
For emphasis, it is repeated that a reversal of the judgment of the learned trial judge means that a jury must be allowed to find that the master was under a duty reasonably to foresee that the servant would carelessly trip and fall, and that he would be burned by the contents of the little can as a direct and reasonably foreseeable result of the absence of a handle, andwould not otherwise have suffered harm.
I am of the view that such a fragile chain of causation falls short of reaching the area of the master's responsibility, and attains only to the field of speculation and conjecture, into which the jury should be denied the right to range.